UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-52705 Abington Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 20-8613037 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 180 Old York Road Jenkintown, Pennsylvania 19046 (Address of Principal Executive Offices) (Zip Code) (215) 886-8280 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address or former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of November 7, 2007, 24,449,972 shares of the Registrant’s common stock were outstanding. ABINGTON BANCORP, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS Unaudited Consolidated Statements of Financial Condition as of September 30, 2007 andDecember 31, 2006 1 Unaudited Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2007 and 2006 2 Unaudited Consolidated Statements of Stockholders’ Equity for the Nine Months EndedSeptember 30, 2007 and 2006 3 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 4 Notes to Unaudited Consolidated Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS 25 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 ITEM 4. CONTROLS AND PROCEDURES 43 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 43 ITEM 1A. Risk Factors 43 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 ITEM 3. Defaults upon Senior Securities 44 ITEM 4. Submission of Matters to a Vote of Security Holders 44 ITEM 5. Other Information 44 ITEM 6. Exhibits 44 SIGNATURES 45 CERTIFICATIONS ABINGTON BANCORP, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (unaudited) September 30, 2007 December 31, 2006 ASSETS Cash and due from banks $ 24,389,266 $ 22,136,438 Interest-bearing deposits in other banks 40,191,570 22,428,814 Short-term discount notes 39,893,572 - Total cash and cash equivalents 104,474,408 44,565,252 Investment securities held to maturity (estimated fair value—2007, $20,468,053; 2006, $20,429,576) 20,391,809 20,393,430 Investment securities available for sale (amortized cost— 2007, $88,113,785; 2006, $75,834,898) 87,873,580 74,489,055 Mortgage-backed securities held to maturity (estimated fair value—2007, $47,079,629; 2006, $53,957,015) 49,019,879 56,143,619 Mortgage-backed securities available for sale (amortized cost— 2007, $77,838,926; 2006, $79,831,266) 76,624,924 78,022,794 Loans receivable, net of allowance for loan losses (2007, $1,833,069; 2006, $1,602,613) 670,137,753 605,062,980 Accrued interest receivable 5,323,578 4,365,535 Federal Home Loan Bank stock—at cost 11,116,800 11,240,700 Cash surrender value - bank owned life insurance 36,830,932 16,184,256 Property and equipment, net 10,203,792 8,908,910 Deferred tax asset 2,378,854 2,808,716 Prepaid expenses and other assets 6,594,226 3,001,035 TOTAL ASSETS $ 1,080,970,535 $ 925,186,282 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits: Noninterest-bearing $ 36,459,978 $ 45,186,397 Interest-bearing 565,089,729 541,815,163 Total deposits 601,549,707 587,001,560 Advances from Federal Home Loan Bank 193,206,247 196,293,273 Other borrowed money 20,407,365 17,781,260 Accrued interest payable 7,074,545 2,504,270 Advances from borrowers for taxes and insurance 652,643 2,624,310 Accounts payable and accrued expenses 11,044,741 4,879,385 Total liabilities 833,935,248 811,084,058 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value; authorized: 20,000,000 shares in 2007, 10,000,000 shares in 2006; none issued - - Common stock, $0.01 par value; authorized: 80,000,000 shares in 2007, 40,000,000 shares in 2006; issued: 24,460,240 in 2007, 15,870,000 in 2006; outstanding: 24,449,972 in 2007, 15,288,154 in 2006 244,602 158,700 Additional paid-in capital 200,535,440 69,674,243 Treasury stock—at cost, 10,268 shares in 2007; 581,846 shares in 2006 (101,214 ) (8,317,848 ) Unallocated common stock held by: Employee Stock Ownership Plan (ESOP) (16,274,116 ) (6,388,788 ) Recognition & Retention Plan Trust (RRP) (2,051,994 ) (2,606,781 ) Deferred compensation plans trust (1,145,613 ) (1,059,116 ) Retained earnings 67,256,158 65,252,214 Accumulated other comprehensive loss (1,427,976 ) (2,610,400 ) Total stockholders' equity 247,035,287 114,102,224 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,080,970,535 $ 925,186,282 See notes to unaudited consolidated financial statements. 1 ABINGTON BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 INTEREST INCOME: Interest and fees on loans $ 11,141,193 $ 10,146,533 $ 32,170,905 $ 28,321,461 Interest and dividends on investment and mortgage-backed securities: Taxable 3,533,525 2,715,257 8,967,312 7,599,627 Tax-exempt 219,851 212,727 645,304 639,935 Total interest income 14,894,569 13,074,517 41,783,521 36,561,023 INTEREST EXPENSE: Interest on deposits 5,424,299 4,629,897 16,052,944 11,776,374 Interest on Federal Home Loan Bank advances 2,053,327 2,535,445 6,529,007 7,207,782 Interest on other borrowed money 263,146 268,440 682,278 620,257 Total interest expense 7,740,772 7,433,782 23,264,229 19,604,413 NET INTEREST INCOME 7,153,797 5,640,735 18,519,292 16,956,610 PROVISION FOR LOAN LOSSES 163,390 120,000 272,935 128,000 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 6,990,407 5,520,735 18,246,357 16,828,610 NON-INTEREST INCOME Service charges 398,880 435,978 1,202,522 1,282,401 Rental income 7,536 10,348 22,608 25,520 Income on bank owned life insurance 287,294 171,605 646,676 504,856 Loss on sale of investment securities - - - (601 ) Other income 89,679 97,910 308,893 349,289 Total non-interest income 783,389 715,841 2,180,699 2,161,465 NON-INTEREST EXPENSES Salaries and employee benefits 2,585,302 2,158,377 7,319,200 6,402,075 Occupancy 538,268 365,762 1,412,046 1,140,453 Depreciation 197,524 173,723 581,249 490,874 Professional services 307,643 128,871 765,924 514,731 Data processing 361,965 322,957 1,069,943 957,032 ATM expense 95,580 82,734 272,395 246,772 Deposit insurance premium 38,611 35,345 113,121 104,623 Advertising and promotions 163,092 158,786 398,053 390,191 Other 535,712 437,795 1,631,663 1,419,965 Total non-interest expenses 4,823,697 3,864,350 13,563,594 11,666,716 INCOME BEFORE INCOME TAXES 2,950,099 2,372,226 6,863,462 7,323,359 PROVISION FOR INCOME TAXES 876,731 665,667 1,918,751 2,099,227 NET INCOME $ 2,073,368 $ 1,706,559 $ 4,944,711 $ 5,224,132 BASIC EARNINGS PER COMMON SHARE $ 0.09 $ 0.07 * $ 0.21 $ 0.22 * DILUTED EARNINGS PER COMMON SHARE $ 0.09 $ 0.07 * $ 0.21 $ 0.22 * BASIC AVERAGE COMMON SHARES OUTSTANDING: 22,386,157 23,286,516 * 23,033,868 23,683,564 * DILUTED AVERAGE COMMON SHARES OUTSTANDING: 22,745,007 23,679,535 * 23,539,206 24,065,036 * * Earnings per share and average common shares outstanding for the prior periods have been adjusted to reflect the impact of the second-step conversion and reorganization of the Company, which occurred on June 27, 2007. See notes to unaudited consolidated financial statements. 2 ABINGTON BANCORP, INC. UNAUDITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Common Stock Accumulated Common Additional Acquired by Other Total Stock Common Paid-in Treasury Benefit Retained Comprehensive Stockholders' Shares Stock Capital Stock Plans Earnings Loss Equity BALANCE—JANUARY 1, 2007 15,870,000 $ 158,700 $ 69,674,243 $ (8,317,848 ) $ (10,054,685 ) $ 65,252,214 $ (2,610,400 ) $ 114,102,224 Comprehensive income: Net income - 4,944,711 - 4,944,711 Net unrealized holding gain on available for sale securities arising during the period, net of tax expense of $578,037 - 1,122,071 1,122,071 Amortization of unrecognized prior service costs on defined benefit pension plan, net of tax expense of $31,091 60,353 60,353 Comprehensive income 6,127,135 Treasury stock purchased - - - (101,214 ) - - - (101,214 ) Cash dividends declared, ($0.126 per share)* - (2,940,767 ) - (2,940,767 ) Cancellation of common stock (15,870,000 ) (158,700 ) 158,700 - Issuance of common stock, net 24,460,240 244,602 134,440,983 - 134,685,585 Dissolution of Abington Mutual Holding Company - - 4,123,098 - 4,123,098 Cancellation of treasury stock - - (8,317,848 ) 8,317,848 - Excess tax benefit on stock-based compensation - - 71,275 - 71,275 Stock options expense - - 296,434 - 296,434 Common stock released from benefit plans - - 88,555 - 1,109,272 - - 1,197,827 Common stock acquired by benefit plans - (10,526,310 ) - - (10,526,310 ) BALANCE— SEPTEMBER 30, 2007 24,460,240 $ 244,602 $ 200,535,440 $ (101,214 ) $ (19,471,723 ) $ 67,256,158 $ (1,427,976 ) $ 247,035,287 Common Stock Accumulated Common Additional Acquired by Other Total Stock Common Paid-in Treasury Benefit Retained Comprehensive Stockholders' Shares Stock Capital Stock Plans Earnings Loss Equity BALANCE—JANUARY 1, 2006 15,870,000 $ 158,700 $ 69,234,964 $ - $ (11,269,649 ) $ 61,889,180 $ (2,782,428 ) $ 117,230,767 Comprehensive income: Net income - 5,224,132 - 5,224,132 Net unrealized holding gain on available for sale securities arising during the period, net of tax expense of $186,827 - 362,663 362,663 Comprehensive income 5,586,795 Treasury stock purchased - - - (8,316,768 ) - - - (8,316,768 ) Cash dividends declared, ($0.106 per share)* - (2,553,916 ) - (2,553,916 ) Excess tax benefit on stock-based compensation - - 36,134 - 36,134 Stock options expense - - 275,500 - 275,500 Common stock released from benefit plans - - (5,822 ) - 916,952 - - 911,130 Common stock acquired by benefit plans - (9,876 ) - - (9,876 ) BALANCE— SEPTEMBER 30, 2006 15,870,000 $ 158,700 $ 69,540,776 $ (8,316,768 ) $ (10,362,573 ) $ 64,559,396 $ (2,419,765 ) $ 113,159,766 * Dividends per share for all periods have been adjusted to reflect the impact of the second-step conversion and reorganization ofthe Company, which occurred on June 27, 2007. See notes to unaudited consolidated financial statements. 3 ABINGTON BANCORP, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 2006 OPERATING ACTIVITIES: Net income $ 4,944,711 $ 5,224,132 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 272,935 128,000 Depreciation 581,249 490,874 Share-based compensation expense 1,482,158 1,186,630 Loss on sale of investment securities - 601 Deferred income tax benefit (179,266 ) (158,800 ) Amortization of: Deferred loan fees (610,793 ) (666,341 ) Premiums and discounts, net 17,399 77,438 Income from bank owned life insurance (646,676 ) (504,856 ) Changes in assets and liabilities which (used) provided cash: Accrued interest receivable (958,043 ) (1,143,519 ) Prepaid expenses and other assets (3,593,191 ) 128,790 Accrued interest payable 4,570,275 4,416,039 Accounts payable and accrued expenses 6,170,303 423,086 Net cash provided by operating activities 12,051,061 9,602,074 INVESTING ACTIVITIES: Principal collected on loans 100,661,599 110,061,097 Disbursements for loans (165,398,514 ) (174,794,875 ) Purchases of: Mortgage-backed securities available for sale (8,270,728 ) (11,075,891 ) Investments available for sale (44,949,137 ) (18,098,266 ) Federal Home Loan Bank stock (2,146,400 ) (2,936,091 ) Property and equipment (1,876,131 ) (2,333,253 ) Bank owned life insurance (20,000,000 ) - Proceeds from: Sales and maturities of investments available for sale 32,700,000 17,878,688 Principal repayments of mortgage-backed securities held to maturity 7,052,148 8,412,832 Principal repayments of mortgage-backed securities available for sale 10,289,132 11,724,442 Redemption of Federal Home Loan Bank stock 2,270,300 2,108,791 Net cash used in investing activities (89,667,731 ) (59,052,526 ) FINANCING ACTIVITIES: Net decrease in demand deposits and savings accounts (10,019,393 ) (34,370,436 ) Net increase in certificate accounts 24,567,540 88,203,002 Net increase in other borrowed money 2,626,105 5,881,836 Advances from Federal Home Loan Bank 414,480,000 765,100,000 Repayments of advances from Federal Home Loan Bank (417,567,026 ) (762,148,502 ) Net increase in advances from borrowers for taxes and insurance (1,971,667 ) (1,837,314 ) Excess tax benefit from stock-based compensation 71,275 36,134 Purchase of treasury stock (101,214 ) (8,316,768 ) Acquisition of stock for benefit plans (10,427,710 ) - Proceeds from stock issuance, net 134,685,585 - Dissolution of Abington Mutual Holding Company 4,123,098 - Payment of cash dividend (2,940,767 ) (2,553,916 ) Net cash provided by financing activities 137,525,826 49,994,036 NETINCREASE IN CASH AND CASH EQUIVALENTS 59,909,156 543,584 CASH AND CASH EQUIVALENTS—Beginning of period 44,565,252 27,714,241 CASH AND CASH EQUIVALENTS—End of period $ 104,474,408 $ 28,257,825 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest on deposits and other borrowings $ 18,693,954 $ 15,188,374 Income taxes $ 2,050,000 $ 2,375,000 Cancellation of treasury stock $ 8,317,848 $ - See notes to unaudited consolidated financial statements. 4 ABINGTON BANCORP, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. FINANCIAL STATEMENT PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Financial Statement Presentation— Abington Bancorp, Inc. (the “Company”) is a Pennsylvania corporation which was recently organized to be the stock holding company for Abington Savings Bank in connection with our second-step conversion and reorganization completed on June 27, 2007, discussed further below. Abington Savings Bank is a Pennsylvania-chartered, FDIC-insured savings bank, which conducts business under the name “Abington Bank” (the “Bank” or “Abington Bank”). As a result of the Bank’s election pursuant to Section 10(l) of the Home Owners’ Loan Act, the Company is a savings and loan holding company regulated by the Office of Thrift Supervision (the “OTS”). The Bank is a wholly owned subsidiary of the Company. The Company’s results of operations are primarily dependent on the results of the Bank and the Bank’s wholly owned subsidiary, ASB Investment Co. The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All significant intercompany balances and transactions have been eliminated. The Bank’s executive offices are in Jenkintown, Pennsylvania, with ten other branches and six limited service facilities located in Montgomery, Bucks and Delaware Counties, Pennsylvania. The Bank is principally engaged in the business of accepting customer deposits and investing these funds in loans that include residential mortgage, commercial, consumer and construction loans. The principal business of ASB Investment Co. is to hold certain investment securities for the Bank. Keswick Services II, and its wholly owned subsidiaries, and Abington Corp. are currently inactive subsidiaries. Abington Community Bancorp, Inc., a Pennsylvania corporation, was the former mid-tier holding company for the Bank. Abington Community Bancorp was organized in conjunction with the Bank’s reorganization from the mutual savings bank to the mutual holding company structure in December 2004. Abington Mutual Holding Company, a Pennsylvania corporation, was the mutual holding company parent of Abington Community Bancorp, Inc. and originally owned 55% of Abington Community Bancorp’s outstanding stock. As a result of treasury stock purchases, this stake increased to approximately 57% of Abington Community Bancorp’s outstanding stock at the time of the Bank’s second-step conversion. On June 27, 2007, a second-step conversion was completed after which Abington Mutual Holding Company and Abington Community Bancorp, Inc. ceased to exist and Abington Bancorp, Inc. was organized as the new stock-form holding company for the Bank and successor to Abington Community Bancorp. A total of 13,965,600 new shares of the Company were sold at $10 per share in the subscription, community and syndicated community offerings through which the Company received proceeds of approximately $134.7 million, net of offering costs of approximately $5.0 million. The Company contributed $67.3 million or approximately 50% of the net proceeds to the Bank in the form of a capital contribution. The Company loaned $10.4 million to the Bank’s Employee Stock Ownership Plan (the “ESOP”) and the ESOP used those funds to acquire 1,042,771 shares of the Company’s common stock at $10 per share. As part of the conversion, outstanding public shares of Abington Community Bancorp, Inc. were exchanged for exactly 1.6 shares of the new holding company of the Bank. No fractional shares were issued. Instead, cash was paid to shareholders at $10 per share for any fractional shares that would otherwise be issued. The exchange resulted in an additional 10,494,640 outstanding shares of the Company for a total of 24,460,240 outstanding shares as of the closing of the second-step conversion on June 27, 2007. Treasury stock held was cancelled. 5 The accompanying unaudited consolidated financial statements were prepared in accordance with the instructions to Form 10-Q, and therefore, do not include all the information or footnotes necessary for a complete presentation of financial condition, results of operations, changes in equity and comprehensive income and cash flows in conformity with accounting principles generally accepted in the United States of America. However, all normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the consolidated financial statements have been included. These financial statements should be read in conjunction with the audited consolidated financial statements of Abington Community Bancorp, Inc. and the accompanying notes thereto for the year ended December 31, 2006, included in the Company's prospectus, dated May 14, 2007, as filed with the Securities and Exchange Commission ("SEC"), pursuant to Rule 424(b)(3) on May 23, 2007 (File No. 333-142543). The results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007, or any other period. Use of Estimates in the Preparation of Financial Statements—The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. The Company’s most significant estimates are the allowance for loan losses, the assessment of other-than-temporary impairment of investment and mortgage-backed securities and deferred income taxes. Other-Than-Temporary Impairment of Securities—Securities are evaluated on at least a quarterly basis, and more frequently when market conditions warrant such an evaluation, to determine whether a decline in their value is other-than-temporary. To determine whether a loss in value is other-than-temporary, management utilizes criteria such as the reasons underlying the decline, the magnitude and duration of the decline and the intent and ability of the Company to retain its investment in the security for a period of time sufficient to allow for an anticipated recovery in the fair value. The term “other-than-temporary” is not intended to indicate that the decline is permanent, but indicates that the prospects for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of the investment. Once a decline in value is determined to be other-than-temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. No impairment charge was recognized during the nine months ended September 30, 2007 or 2006. Allowance for Loan Losses—The allowance for loan losses is increased by charges to income through the provision for loan losses and decreased by charge-offs (net of recoveries). The allowance is maintained at a level that management considers adequate to provide for losses based upon evaluation of the known and inherent risks in the loan portfolio. Management’s periodic evaluation of the adequacy of the allowance is based on the Company’s past loan loss experience, the volume and composition of lending conducted by the Company, adverse situations that may affect a borrower’s ability to repay, the estimated value of any underlying collateral, current economic conditions and other factors affecting the known and inherent risk in the portfolio. 6 The allowance consists of specific allowances for impaired loans, a general allowance on all classified loans which are not impaired and a general allowance on the remainder of the portfolio. Although we determine the amount of each element of the allowance separately, the entire allowance for loan losses is available for the entire portfolio. The allowance on impaired loans is established for the amount by which the discounted cash flows, observable market price or fair value of collateral if the loan is collateral dependent is lower than the carrying value of the loan. The general valuation allowance on classified loans which are not impaired relates to loans that are classified as either doubtful, substandard or special mention. Such classifications are based on identified weaknesses that increase the credit risk of the loan. The general allowance on non-classified loans is established to recognize the inherent losses associated with lending activities, but which, unlike specific allowances, have not been allocated to particular problem loans. This allowance is based on historical loss experience adjusted for qualitative factors. The Company measures impaired loans based on the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price, or the fair value of the collateral if the loan is collateral dependent. Impairment losses are included in the provision for loan losses. Comprehensive Income—The Company presents as a component of comprehensive income the amounts from transactions and other events which currently are excluded from the consolidated statements of income and are recorded directly to stockholders’ equity. These amounts consist of unrealized holding gains (losses) on available for sale securities and unrecognized deferred costs of the Company’s defined benefit pension plan. The components of other comprehensive income are as follows: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net unrealized gain on securities arising during the year $ 1,141,325 $ 1,541,442 $ 1,122,071 $ 362,266 Plus: reclassification adjustment for net losses included in net income, net of tax - 397 - 397 Net unrealized gain on securities $ 1,141,325 $ 1,541,839 $ 1,122,071 $ 362,663 Amortization of unrecognized prior service cost on defined benefit pension plan, net of tax 20,119 - 60,353 - Total other comprehensive income $ 1,161,444 $ 1,541,839 $ 1,182,424 $ 362,663 The components of accumulated other comprehensive loss are as follows: September 30, December 31, 2007 2006 Net unrealized loss on securities $ (959,777 ) $ (2,081,848 ) Unrecognized deferred costs of defined benefit plan (468,199 ) (528,552 ) Total accumulated other comprehensive loss $ (1,427,976 ) $ (2,610,400 ) 7 Share-Based Compensation—The Company accounts for its share-based compensation awards in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123R (revised 2004), Share-Based Payment. This statement requires an entity to recognize the cost of employee services received in share-based payment transactions and measures the cost on the grant-date fair value of the award. That cost will be recognized over the period during which an employee is required to provide service in exchange for the award. At September 30, 2007, the Company has two share-based compensation plans, the 2005 Recognition and Retention Plan and the 2005 Stock Option Plan of Abington Community Bancorp, each of which was assumed by the Company as part of the second-step conversion. Share awards were first issued under these plans in July 2005 and have been adjusted for the exchange ratio. These plans are more fully described in Note 6. The Company also has an employee stock ownership plan (“ESOP”). This plan is more fully described in Note 6. Shares held under the ESOP are accounted for in accordance with AICPA Statement of Position (“SOP”) 93-6, Employers’
